 In theMatter of HAT CORPORATION OF AMERICA, EMPLOYERandBUILD-ING SERVICE EMPLOYEES INTERNATIONAL UNION, LOCAL32K, AFL,PETITIONERCase No. 2-RC-1053.-Decided October 11, 194.9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Jack Davis,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds, and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent all the Employer's employees inBrooklyn, New York, who are not presently represented by UnitedHatters, Cap and Millinery Workers International Union, AFL, andJoint Board of Millinery Workers Union, Locals 2, 24, 42, 57, and 90.1The proposed unit consists of all maintenance employees of the Em-ployer in its Brooklyn, New York, factory, and in the loft buildingowned by the Employer where the factory is located. In the alterna-tive, the Petitioner would represent these employees in separate fac-tory and building maintenance units.The Employer contends thatthe employees sought to be represented should be included in the exist-ing bargaining unit for production employees, or should be separated1 Although served with notice of hearing,neither the United flatters nor the Joint Boardappeared or sought to intervene in this proceeding.We therefore assume that neitherlabor organization is interested in representing any of the employees sought by Petitionerherein.86 N. L. R. B., No. 64.457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto three units consisting of factory maintenance employees, build-ing maintenance employees, and the stationary engineer.The Employer owns and maintains a four-story loft building in.Brooklyn where it is engaged in the manufacture of women's millinery.It occupies for such purposes part of the first, all of the third, andmost of the fourth story.The remaining space is leased to a numberof commercial and industrial tenants.The Employer supplies heat,..power, elevator, and janitorial services throughout the entire building.The employees engaged in the building maintenance function are astationary engineer, a handyman, a freight elevator operator, and a.combination elevator operator and porter-watchman, all of whom aresupervised by the building superintendent.For maintenance serviceson its factory premises it employs a mechanic, amatron, and two,porters, under the supervision of the factory superintendent.All production employees in the Brooklyn factory have been repre-sented by United Hatters and the Joint Board for 2 or 3 years. There-is no history of collective bargaining for the employees involved inthis proceeding.The latter are all engaged in relatively unskilledmaintenance work.Much of the work of the building maintenanceemployees, as well as that of the factory maintenance employees, isperformed for the Employer in aid of its operations as a manufac-turer.In these circumstances, and as no other labor organizationpresently seeks to represent them, we believe that these employeestogether may properly constitute a separate residual bargaining unit?The Employer also would exclude the combination elevator oper-ator and porter-watchman from any unit in this case, as a guard.Heworks from 5 p. in. to 10 p. in., 6 days a week.He operates the freightelevator for a few hours after he comes on duty, and spends theremaining time sweeping the stairways and halls and checking to seethat all doors and windows are closed.He is the last person in thebuilding at night, and before leaving must see that no one remainsbehind.He checks all persons entering or leaving the building afterworking hours as a protection against theft or destruction of theproperty of the Employer and its tenants.Although he spends partof his working time on nonmonitorial duties, we are satisfied that heis primarily a watchman, charged with the duty of checking doorsand windows and preventing unauthorized entrances and exits evenwhile he is operating the elevator or cleaning up.We shall thereforeexclude him from the unit as a guard.We find that all building and factory maintenance employees of theEmployer at its premises in Brooklyn, New York, including the sta-2Matter of International Harvester Co.(Memphis,Tenn.),82 N. L. R. B. 185;Matter ofAmericanSecurity and TrustCo.,78 N. L. R.B. 927.Matter of LionOil Co., 73 N. L. R.B. 982. . HAT CORPORATION OF AMERICA459,tionary engineer, but excluding the combination elevator operator andporter-watchmen,3 and all supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the.purposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case was.heard, and subject to Sections 203.61 and 203.62 of National LabofRelations Board Rules and Regulations, among the employees in the,unit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not work.during said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Building Service Employees International Union, Local32K, AFL.8 Giuseppe Mastrogiacomo.